DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANTHONY TABASSO,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-387

                          [January 20, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Jill K. Levy, Judge; L.T. Case Nos. 20-000033AC10A and
11-027990MM10A.

  Michael S. Takiff, Boca Raton, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.